DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to Double Patenting rejection of claims 1-20 have been considered and found persuasive due to Terminal Disclaimer filed on 1/19/2021, and the rejection has been withdrawn. See detailed reason for allowance below. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ganapathiraju et al. (US 2014/0025379) teaches real-time speech analytics in the speech analytics field. Real time audio is fed along with a keyword model, into a recognition engine. The recognition engine computes the probability of the audio stream data matching keywords in the keyword model. The probability is compared to a threshold where the system determines if the probability is indicative of whether or not the keyword has been spotted. Empirical metrics are computed and any false alarms are identified and rejected. The keyword may be reported as found when it is deemed not to be a false alarm and passes the threshold for detection.
Li et al. (US 2008/0177545) teaches automatic reading tutoring provides effective error detection and reduced false alarms combined with low processing time burdens and response times short enough to maintain a natural, engaging flow of interaction. According to one illustrative embodiment, an automatic reading tutoring method includes displaying a text output and receiving an acoustic input. The acoustic input is modeled with a domain-specific target language model specific to the text output, and with a general-domain garbage language model, both of which may be efficiently constructed as context-free grammars. The domain-specific target language model may be built dynamically or "on-the-fly" based on the currently displayed text (e.g. the story to be read by the user), while the general-domain garbage language model is shared among all different text outputs. User-perceptible tutoring feedback is provided based on the target language model and the garbage language model.
The difference between the prior art and the claimed invention is that the above prior art does not explicitly teach wherein the garbage model includes a plurality of sub-words, each of which corresponds to a possible combination of phonemes in a particular language.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of the above prior art to include wherein the garbage model includes a plurality of sub-words, each of which corresponds to a possible combination of phonemes in a particular language. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656